DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/30/2021 has been entered, claim 2 is cancelled and thus claims 1 and 3-15 are currently pending in this application. 
The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn.
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	an organic EL display panel wherein “in the non-pixel regions, the portions where the dummy light emitting layers are present have a lower visible light transmittance in a thickness direction of the substrate than portions where the dummy light emitting layers are not present” in combination with the limitation wherein “intervals between the pixel columns are each greater than a width in the row direction of any of the pixel columns” and “when each portion of the substrate corresponding to one of the intervals is defined as a non-pixel region of the substrate, the dummy light emitting layers include any one of the plurality of organic light emitting materials and are present above portions of the non-pixel regions adjacent to the pixel columns in the row direction” as recited in claim 1;   	a method of manufacturing a light transmissive organic electroluminescence (EL) display panel, the method comprising “above the substrate, arranging columns of sub-pixel electrodes in each of which a plurality of sub-pixel electrodes are arranged along a column direction into sub-pixel electrode column groups of parallel sub-pixel electrode columns separated from each other by first gaps in the row direction, and arranging the sub-pixel electrode column groups parallel to each other and separated from each other by second gaps in the row direction wider than the first gaps in the row direction” in combination with “evaporating a solvent included in the ink to form light emitting layers in the pixel gaps and dummy light emitting layers in the non-pixel gaps adjacent to the pixel gaps in the row direction” as recited in claim 12; and  	a method of manufacturing a light transmissive organic electroluminescence (EL) display panel, the method comprising “above the substrate, arranging columns of sub-pixel electrodes in each of which a plurality of sub-pixel electrodes are arranged along a column direction into sub-pixel electrode column groups of parallel sub-pixel electrode columns separated from each other by first gaps in the row direction, and arranging the sub-pixel electrode column groups parallel to each other and separated from each other by second gaps in the row direction wider than the first gaps in the row direction” in combination with “applying ink including organic light emitting material to, among gaps between the column banks, pixel gaps where the sub-pixel electrodes are present and applying dummy solvent to, among non-pixel gaps where the sub-pixel electrodes are not present, at least non-pixel gaps adjacent to the pixel gaps in the row direction; evaporating a solvent included in the ink and the dummy solvent to form light emitting layers in the pixel gaps” as recited in claim 15. 	Claims 3-11 and 13-14 are also allowed for further limiting and depending upon allowed claims 1 and 12. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.